             Case 3:20-cv-02731-VC Document 689 Filed 09/15/20 Page 1 of 9




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
Assistant United States Attorneys

           450 Golden Gate Avenue, Box 36055
           San Francisco, California 94102-3495
           Telephone: (415) 436-7031
           Facsimile: (415) 436-6748
           wendy.garbers@usdoj.gov
           adrienne.zack@usdoj.gov
           shiwon.choe@usdoj.gov

Attorneys for Federal Defendants

                                    UNITED STATES DISTRICT COURT

                                  NORTHERN DISTRICT OF CALIFORNIA

                                         SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,                 ) CASE NO. 3:20-cv-02731-VC
                                                     )
           Plaintiffs,                               ) FEDERAL DEFENDANTS’ SEPTEMBER 15,
                                                     ) 2020 DAILY REPORT
      v.                                             )
                                                     )
DAVID JENNINGS, et al.,                              )
                                                     )
           Defendants.                               )
                                                     )


           In accordance with the Court’s August 6, 2020 Order Granting Motion For Temporary

Restraining Order, the Federal Defendants hereby submit:

(i)        A roster indicating the name and location within the facility of each detainee at Mesa

Verde.
           Attached is a roster that contains this information, along with testing information for each

detainee.




FEDERAL DEFENDANTS’ SEPT. 15, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                       1
          Case 3:20-cv-02731-VC Document 689 Filed 09/15/20 Page 2 of 9




(ii)    Updates on any tests offered or given to detainees, and the results of those tests.
        Today, Wellpath staff lab-tested Dorms A and D for COVID-19 (this constitutes the entire

detainee population except for individuals who have already tested positive and are in the recovered
housing unit), as planned. The specimens will be sent to LabCorp. Defendants generally plan to

quarantine any active positive cases in Dorm B, which has been cleared for this purpose. (See ECF 527

¶ 14, Ex. B.)

        As of today, there are 67 detainees at Mesa Verde. In total, 39 of the current detainees have

tested positive for COVID at some point, and all 39 have been determined to be recovered.

(iii)   Updates on tests of employees and the results of those tests.
        Defendant the GEO Group, Inc., reports that staff testing from last week has yielded negative

results, with the exception of 7 test results still pending. Staff testing resumed yesterday and continues

on a rolling basis.

        Only one GEO officer remains out on extended leave with COVID.

(iv)    Updates on what the defendants are doing to manage the crisis.
        The Mesa Verde population is down to 67 detainees, or less than 20 percent of capacity. There

are currently zero detainees with active COVID status; all are negative or recovered.

        As detailed in prior filings in this case, Defendants have taken numerous steps to manage the

COVID situation, including providing masks to all detainees, providing detainees the ability to socially
distance in most areas throughout the facility, and testing all detainees for COVID. However, most of

the detainees do not wear their masks, and many do not take advantage of the opportunity to stay six feet

apart. Defendants have also cleared a dorm to isolate positive cases and a dorm to house recovered

detainees. Additional steps that Defendants have taken are outlined above.

        No detainees have been hospitalized since the last report.

        In accordance with the Court’s emailed instructions on August 12, 2020, the Federal Defendants

submit arrival and release information for Mesa Verde and Yuba County Jail. Neither facility had any

arrivals since the last report, and Yuba County Jail had no releases.

//

//

FEDERAL DEFENDANTS’ SEPT. 15, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                       2
        Case 3:20-cv-02731-VC Document 689 Filed 09/15/20 Page 3 of 9




      Mesa Verde releases are as follows:
 A-              Last Name           First Name        Book-          Reason for Release
 Number                                              Out Date
 ######887     RAMIREZ               ARNOLDO         9/15/2020      Transferred for removal.
 ######268   MATEO-VIRULA              OBED          9/15/2020      Transferred for removal.

DATED: September 15, 2020                         Respectfully submitted,
                                                  DAVID L. ANDERSON
                                                  United States Attorney

                                                  /s/ Adrienne Zack
                                                  ADRIENNE ZACK
                                                  Assistant United States Attorney

                                                  Attorneys for Federal Defendants




FEDERAL DEFENDANTS’ SEPT. 15, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                       3
                                                Case 3:20-cv-02731-VC Document 689 Filed 09/15/20 Page 4 of 9
                                                                                           Mesa Verde COVID-19 Testing



                                                                    Date of   Results of     Date of      Date of                      Date of     Date of                     Date of      Date of                  Date of       Date of
                                                                                                                         Results of                              Results of                             Results of                             Results of
A-Number                                                           Offered      Intake       Offered     Results of                    Offered    Results of                   Offered     Results of                Offered      Results of
                 Last Name               First Name        Dorm                                                           COVID                                   COVID                                  COVID                                  COVID
  Last 3                                                            Intake     COVID         COVID        COVID                        COVID       COVID                       COVID        COVID                    COVID         COVID
                                                                                                                           Test 1                                  Test 2                                 Test 3                                 Test 4
                                                                  COVID Test     Test         Test 1        Test 1                      Test 2      Test 2                      Test 3       Test 3                   Test 4        Test 4
623        ARGUETA RIVERA         JOSE ALCIDES              A       7/27/2020 Negative       8/4/2020     8/16/2020      Negative     8/11/2020    8/14/2020     Negative     8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative
366        ARIAS ROMERO           KEVIN                     A                                8/4/2020     8/16/2020      Positive     8/11/2020            n/a   Refused      8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative
287        ARZATE-REYES           IGNACIO                   A                                8/4/2020     8/16/2020      Negative     8/11/2020    8/14/2020     Negative     8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative
629        BRAVO                  ERICK                     A        7/17/2020 Negative      8/4/2020     8/16/2020      Negative     8/11/2020    8/14/2020     Negative     8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative
589        FLORES-HIDALGO         ROMULO                    A                                8/4/2020              n/a   Refused      8/11/2020            n/a   Refused      8/13/2020     8/16/2020   Negative     8/14/2020   Abbott test   Negative
038        GARCIA MONTES DE OCA   JOSE                      A                                8/4/2020     8/16/2020      Negative     8/11/2020            n/a   Refused      8/13/2020     8/16/2020   Negative     8/14/2020   Abbott test   Negative
265        GONZALEZ-AGATON        ANTONIO                   A                                8/4/2020     8/16/2020      Positive     8/11/2020            n/a   Refused      8/13/2020     8/16/2020   Positive     8/15/2020   Abbott test   Negative
073        LUCAS PLEAEZ           HUGO                      A                                8/4/2020     8/16/2020      Negative     8/11/2020            n/a   Refused      8/13/2020     8/16/2020   Negative     8/14/2020   Abbott test   Negative
413        MANZANILLA             SOLIS                     A                                8/4/2020     8/16/2020      Negative     8/11/2020    8/14/2020     Negative     8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative
245        MINCHACA RAMOS         JUAN CARLOS               A                               7/30/2020       8/3/2020     Negative      8/4/2020    8/18/2020     Positive     8/11/2020   Abbott test   Negative     8/15/2020   Abbott test   Negative
821        MIRZAIANS              HRAND                     A                                8/4/2020     8/16/2020      Negative     8/11/2020            n/a   Refused      8/15/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative
100        MOUSA SALADDIN         MOHAMED                   A                                8/4/2020     8/16/2020      Negative     8/11/2020    8/14/2020     Negative     8/15/2020   Abbott test   Negative     8/18/2020     8/20/2020   Negative
739        OLIVERA MARTINEZ       ALEJANDRO                 A                                8/4/2020     8/16/2020      Negative     8/11/2020            n/a   Refused      8/13/2020     8/16/2020   Negative     8/15/2020   Abbott test   Negative
326        TRUJILLO               FERMIN                    A                                8/4/2020     8/16/2020      Negative     8/11/2020    8/14/2020     Negative     8/14/2020   Abbott test   Negative     8/18/2020   Abbott test   Negative
419        ABADIN                 HECTOR                    C        7/28/2020 Negative     7/30/2020       8/3/2020     Negative     8/11/2020    8/14/2020     Positive
159        ALCALA-ALMANZA         RUBEN                     C        7/24/2020 Refused      7/30/2020       8/3/2020     Negative     8/11/2020    8/14/2020     Positive
650        ALFARO HENRIQUEZ       JOSE                      C        7/27/2020 Negative      8/3/2020     8/16/2020      Positive     8/11/2020            n/a   Refused      8/13/2020 8/16/2020       Positive     8/15/2020   Abbott test   Positive
321        AQUINO-CAMIRO          NARCISO                   C                               7/30/2020       8/3/2020     Negative     8/11/2020            n/a   Refused      8/13/2020 8/16/2020       Positive     8/15/2020   Abbott test   Positive
291        BOAR                   DAN                       C        7/17/2020 Negative      8/4/2020     8/16/2020      Negative     8/11/2020    8/14/2020     Negative     8/14/2020 Abbott test     Negative     8/18/2020   Abbott test   Positive
992        CARILLO TORRES         WALTER                    C        7/30/2020 Refused       8/4/2020     8/15/2020      Positive     8/11/2020            n/a   Refused      8/13/2020 8/16/2020       Positive     8/15/2020   Abbott test   Positive
531        CHAVEZ-COS             NESTOR JOSUE              C                               7/30/2020       8/3/2020     Negative     8/11/2020    8/14/2020     Positive
053        CRUZ MENJIVAR          LEVI                      C                                8/4/2020     8/16/2020      Negative     8/11/2020    8/14/2020     Positive
230        DIAZ-SOLANO            ALBERTO                   C        7/28/2020 Refused      7/30/2020       8/3/2020     Negative     8/11/2020    8/14/2020     Positive
229        FIGUERAS               RALEIGH                   C                                8/4/2020     8/16/2020      Negative     8/10/2020   Abbott test    Positive
555        HENRIQUEZ              JOSE                      C                                8/4/2020     8/16/2020      Negative     8/11/2020    8/14/2020     Positive
411        HERNANDEZ PELAYO       IVAN                      C        7/29/2020 Negative      8/4/2020   Pending                       8/11/2020    8/14/2020     Positive
639        LOPEZ-GARCIA           JUAN                      C                                8/4/2020     8/16/2020      Positive     8/11/2020    8/14/2020     Positive
823        MENDOZA-CANALES        FRANCISCO                 C                                8/4/2020     8/16/2020      Positive     8/11/2020    8/14/2020     Positive
091        MENDOZA-VALDOVINOS     JOSE                      C                               7/30/2020       8/3/2020     Negative     8/11/2020    8/14/2020     Positive
954        NARVAEZ                PEDRO                     C                                8/4/2020     8/15/2020      Positive     8/11/2020    8/14/2020     Positive
124        NICKEL                 WILLIAM                   C        7/23/2020 Negative     7/30/2020       8/3/2020     Negative     8/11/2020    8/14/2020     Positive
714        NUNEZ                  PEDRO                     C                                8/4/2020   Pending                       8/11/2020    8/14/2020     Positive
456        ORDAZ CAMACHO          ANGEL                     C                                8/4/2020     8/16/2020      Positive      8/5/2020     8/5/2020     Positive     8/10/2020 Abbott test Positive
946        ORELLANA               ALBERT CHRISTIAN          C                               7/29/2020     7/29/2020      Positive     8/14/2020    8/19/2020     Negative
797        PALMA-AGUILAR          JULIO                     C        7/22/2020 Negative      8/4/2020   Pending                       8/11/2020    8/14/2020     Positive
580        QUAN                   LAM                       C                               7/30/2020       8/3/2020     Negative     8/10/2020   Abbott test    Positive
089        RAMIREZ PINEDA         ROBERTO ANTONIO           C                                8/3/2020     8/16/2020      Positive     8/11/2020    8/14/2020     Positive
611        RIOS ALVARADO          SAMUEL                    C                                8/4/2020     8/16/2020      Positive     8/11/2020    8/14/2020     Positive
847        ROBLES-FLORES          JOSE LUIS                 C                                8/4/2020   Pending                       8/11/2020    8/14/2020     Positive
328        RUIZ-BOLANEZ           JOSE                      C                               7/30/2020       8/3/2020     Positive     8/13/2020    8/19/2020     Negative
788        SAHOTA                 DEEPAK                    C                                8/4/2020     8/16/2020      Negative     8/11/2020    8/14/2020     Negative     8/15/2020 Abbott test Positive
018        SINGH                  JASWANT                   C        7/29/2020 Negative     7/30/2020       8/3/2020     Negative     8/11/2020    8/14/2020     Positive
659        TOOR                   GURMAIL                   C                               7/30/2020       8/3/2020     Negative     8/11/2020    8/14/2020     Positive
857        VICTORIO               JOHN EMMANUEL CARVAJAL    C        7/23/2020 Negative     7/30/2020       8/3/2020     Negative     8/10/2020   Abbott test    Positive
264        VIGIL                  OSCAR                     C                                8/4/2020     8/16/2020      Negative     8/11/2020    8/14/2020     Positive
559        VILLALOBOS-SURA        BENITO                    C                               7/30/2020       8/3/2020     Positive     8/13/2020    8/19/2020     Positive
837        YUCUTE-CAMEY           GABRIEL                   C                                8/4/2020     8/16/2020      Positive     8/11/2020    8/14/2020     Positive
084        ARDEBILI               DAVID                     D        7/28/2020 Refused       8/4/2020   n/a              Refused      8/11/2020    8/14/2020     Negative     8/15/2020   Abbott test   Negative     8/18/2020 8/20/2020       Negative
778        CALMO-MENDOZA          ELEAZAR                   D                                8/4/2020     8/16/2020      Negative     8/11/2020    8/14/2020     Negative     8/15/2020   Abbott test   Negative     8/18/2020 8/20/2020       Negative
807        EDMONDSON              ALTON                     D                               7/30/2020       8/3/2020     Negative     8/11/2020    8/14/2020     Negative     8/15/2020   Abbott test   Negative     8/18/2020 8/20/2020       Negative
819        ESTIGOY                ALANN                     D                                8/4/2020     8/16/2020      Negative     8/11/2020            n/a   Refused      8/13/2020    8/19/2020    Negative     8/15/2020 Abbott test     Negative
548        GRIFFIN                MARK                      D                                8/4/2020     8/16/2020      Negative     8/11/2020    8/14/2020     Negative     8/15/2020   Abbott test   Negative     8/18/2020 8/20/2020       Negative
313        HERNANDEZ GOMEZ        EZEQUIEL                  D                                8/4/2020     8/16/2020      Negative     8/11/2020    8/14/2020     Negative     8/15/2020   Abbott test   Negative     8/18/2020 8/20/2020       Negative
297        IGLESIAS-IGLESIAS      JUAN                      D                                8/4/2020   n/a              Refused      8/11/2020            n/a   Refused      8/14/2020   Abbott test   Negative     8/18/2020 8/20/2020       Negative
919        LIN                    WEI                       D                                8/4/2020     8/18/2020      Negative     8/11/2020    8/14/2020     Negative     8/15/2020   Abbott test   Negative     8/18/2020 Abbott test     Negative
961        MARTINEZ-MELENDEZ      DENIS                     D        7/24/2020 Refused       8/4/2020     8/16/2020      Negative     8/11/2020    8/14/2020     Negative     8/15/2020   Abbott test   Negative     8/18/2020 8/20/2020       Negative



                                                                                                        Page 1
                                                Case 3:20-cv-02731-VC Document 689 Filed 09/15/20 Page 5 of 9
                                                                                            Mesa Verde COVID-19 Testing



                                                                  Date of       Date of                   Date of      Date of                   Date of      Date of                   Date of   Date of                   Date of     Date of
                                                                                            Results of                              Results of                             Results of                          Results of
A-Number                                                          Offered      Results of                 Offered     Results of                 Offered     Results of                 Offered Results of                  Offered Results of
                 Last Name               First Name        Dorm                              COVID                                   COVID                                  COVID                               COVID
  Last 3                                                          COVID         COVID                     COVID        COVID                     COVID        COVID                     COVID     COVID                     COVID      COVID
                                                                                              Test 5                                  Test 6                                 Test 7                              Test 8
                                                                   Test 5        Test 5                    Test 6       Test 6                    Test 7       Test 7                    Test 8    Test 8                    Test 9     Test 9
623        ARGUETA RIVERA         JOSE ALCIDES              A     8/18/2020     8/20/2020   Negative      8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020  9/3/2020    Negative      9/8/2020 9/11/2020
366        ARIAS ROMERO           KEVIN                     A     8/18/2020     8/20/2020   Negative      8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Positive      9/1/2020  9/3/2020    Negative      9/8/2020 9/11/2020
287        ARZATE-REYES           IGNACIO                   A     8/18/2020     8/20/2020   Negative      8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020  9/3/2020    Negative      9/8/2020 9/11/2020
629        BRAVO                  ERICK                     A     8/18/2020     8/20/2020   Negative      8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020  9/3/2020    Negative      9/8/2020 9/11/2020
589        FLORES-HIDALGO         ROMULO                    A     8/18/2020   Abbott test   Negative      8/18/2020    8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020 8/27/2020    Negative      9/1/2020   9/3/2020
038        GARCIA MONTES DE OCA   JOSE                      A     8/18/2020   Abbott test   Negative      8/18/2020    8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020 8/27/2020    Negative      9/1/2020   9/3/2020
265        GONZALEZ-AGATON        ANTONIO                   A     8/18/2020   Abbott test   Negative      8/18/2020    8/20/2020    Positive     8/25/2020   Abbott test   Negative     8/25/2020 8/27/2020    Negative      9/1/2020   9/3/2020
073        LUCAS PLEAEZ           HUGO                      A     8/18/2020   Abbott test   Negative      8/18/2020    8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020 8/27/2020    Negative      9/1/2020   9/3/2020
413        MANZANILLA             SOLIS                     A     8/18/2020     8/20/2020   Negative      8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020  9/3/2020    Negative      9/8/2020 9/10/2020
245        MINCHACA RAMOS         JUAN CARLOS               A     8/18/2020     8/20/2020   Negative      8/25/2020   Abbott test   Negative     8/25/2020    8/25/2020    Negative      9/1/2020  9/4/2020    Negative      9/8/2020 9/11/2020
821        MIRZAIANS              HRAND                     A     8/18/2020     8/20/2020   Negative      8/25/2020   Abbott test   Negative     8/25/2020    8/25/2020    Negative      9/1/2020  9/3/2020    Negative      9/8/2020 9/11/2020
100        MOUSA SALADDIN         MOHAMED                   A     8/25/2020   Abbott test   Negative      8/25/2020    8/27/2020    Negative      9/1/2020     9/3/2020    Negative      9/8/2020 9/11/2020    Negative     9/15/2020 Pending
739        OLIVERA MARTINEZ       ALEJANDRO                 A     8/18/2020   Abbott test   Negative      8/18/2020    8/20/2020    Negative     8/25/2020   Abbott test   Negative     8/25/2020 8/27/2020    Negative      9/1/2020   9/3/2020
326        TRUJILLO               FERMIN                    A     8/18/2020     8/20/2020   Negative      8/25/2020   Abbott test   Negative     8/25/2020    8/27/2020    Negative      9/1/2020  9/3/2020    Negative      9/8/2020 9/10/2020
419        ABADIN                 HECTOR                    C
159        ALCALA-ALMANZA         RUBEN                     C
650        ALFARO HENRIQUEZ       JOSE                      C
321        AQUINO-CAMIRO          NARCISO                   C
291        BOAR                   DAN                       C     8/18/2020     8/20/2020 Positive
992        CARILLO TORRES         WALTER                    C
531        CHAVEZ-COS             NESTOR JOSUE              C
053        CRUZ MENJIVAR          LEVI                      C
230        DIAZ-SOLANO            ALBERTO                   C
229        FIGUERAS               RALEIGH                   C
555        HENRIQUEZ              JOSE                      C
411        HERNANDEZ PELAYO       IVAN                      C
639        LOPEZ-GARCIA           JUAN                      C
823        MENDOZA-CANALES        FRANCISCO                 C
091        MENDOZA-VALDOVINOS     JOSE                      C
954        NARVAEZ                PEDRO                     C
124        NICKEL                 WILLIAM                   C
714        NUNEZ                  PEDRO                     C
456        ORDAZ CAMACHO          ANGEL                     C
946        ORELLANA               ALBERT CHRISTIAN          C
797        PALMA-AGUILAR          JULIO                     C
580        QUAN                   LAM                       C
089        RAMIREZ PINEDA         ROBERTO ANTONIO           C
611        RIOS ALVARADO          SAMUEL                    C
847        ROBLES-FLORES          JOSE LUIS                 C
328        RUIZ-BOLANEZ           JOSE                      C
788        SAHOTA                 DEEPAK                    C
018        SINGH                  JASWANT                   C
659        TOOR                   GURMAIL                   C
857        VICTORIO               JOHN EMMANUEL CARVAJAL    C
264        VIGIL                  OSCAR                     C
559        VILLALOBOS-SURA        BENITO                    C
837        YUCUTE-CAMEY           GABRIEL                   C
084        ARDEBILI               DAVID                     D     8/25/2020     8/27/2020   Negative       9/1/2020     9/3/2020    Negative      9/8/2020    9/11/2020    Negative     9/15/2020   Pending
778        CALMO-MENDOZA          ELEAZAR                   D     8/25/2020     8/27/2020   Negative       9/1/2020     9/3/2020    Negative      9/8/2020    9/11/2020    Negative     9/15/2020   Pending
807        EDMONDSON              ALTON                     D     8/25/2020     8/27/2020   Negative       9/1/2020     9/3/2020    Negative      9/8/2020    9/11/2020    Negative     9/15/2020   Pending
819        ESTIGOY                ALANN                     D     8/18/2020     8/20/2020   Negative      8/25/2020    8/27/2020    Negative      9/1/2020     9/3/2020    Negative      9/8/2020    9/11/2020 Negative     9/15/2020 Pending
548        GRIFFIN                MARK                      D     8/25/2020     8/27/2020   Negative       9/1/2020     9/3/2020    Negative      9/8/2020    9/11/2020    Negative     9/15/2020   Pending
313        HERNANDEZ GOMEZ        EZEQUIEL                  D     8/25/2020     8/27/2020   Negative       9/1/2020     9/3/2020    Negative      9/8/2020    9/11/2020    Negative     9/15/2020   Pending
297        IGLESIAS-IGLESIAS      JUAN                      D     8/25/2020     8/27/2020   Negative       9/1/2020     9/3/2020    Negative      9/8/2020    9/10/2020    Negative     9/15/2020   Pending
919        LIN                    WEI                       D     8/18/2020     8/20/2020   Negative      8/25/2020    8/27/2020    Negative      9/1/2020     9/3/2020    Negative      9/8/2020    9/10/2020 Negative     9/15/2020 Pending
961        MARTINEZ-MELENDEZ      DENIS                     D     8/25/2020     8/27/2020   Negative       9/1/2020     9/3/2020    Negative      9/8/2020    9/11/2020    Negative     9/15/2020   Pending



                                                                                                         Page 2
                Case 3:20-cv-02731-VC Document 689 Filed 09/15/20 Page 6 of 9
                                                      Mesa Verde COVID-19 Testing



                                                                                    Date of       Date of                 Date of      Date of
                                                                     Results of                              Results of                          Results of
A-Number                                                                            Offered     Results of                Offered     Results of
                 Last Name               First Name          Dorm     COVID                                   COVID                               COVID
  Last 3                                                                            COVID        COVID                    COVID        COVID
                                                                       Test 9                                 Test 10                             Test 11
                                                                                    Test 10       Test 10                 Test 11      Test 11
623        ARGUETA RIVERA         JOSE ALCIDES                 A     Negative       9/15/2020   Pending
366        ARIAS ROMERO           KEVIN                        A     Negative       9/15/2020   Pending
287        ARZATE-REYES           IGNACIO                      A     Negative       9/15/2020   Pending
629        BRAVO                  ERICK                        A     Negative       9/15/2020   Pending
589        FLORES-HIDALGO         ROMULO                       A     Negative        9/8/2020    9/11/2020   Negative     9/15/2020   Pending
038        GARCIA MONTES DE OCA   JOSE                         A     Negative        9/8/2020    9/11/2020   Negative     9/15/2020   Pending
265        GONZALEZ-AGATON        ANTONIO                      A     Negative        9/8/2020    9/10/2020   Negative     9/15/2020   Pending
073        LUCAS PLEAEZ           HUGO                         A     Negative        9/8/2020    9/10/2020   Negative     9/15/2020   Pending
413        MANZANILLA             SOLIS                        A     Negative       9/15/2020   Pending
245        MINCHACA RAMOS         JUAN CARLOS                  A     Negative       9/15/2020   Pending
821        MIRZAIANS              HRAND                        A     Negative       9/15/2020   Pending
100        MOUSA SALADDIN         MOHAMED                      A
739        OLIVERA MARTINEZ       ALEJANDRO                    A     Negative        9/8/2020 9/10/2020 Negative          9/15/2020 Pending
326        TRUJILLO               FERMIN                       A     Negative       9/15/2020 Pending
419        ABADIN                 HECTOR                       C
159        ALCALA-ALMANZA         RUBEN                        C
650        ALFARO HENRIQUEZ       JOSE                         C
321        AQUINO-CAMIRO          NARCISO                      C
291        BOAR                   DAN                          C
992        CARILLO TORRES         WALTER                       C
531        CHAVEZ-COS             NESTOR JOSUE                 C
053        CRUZ MENJIVAR          LEVI                         C
230        DIAZ-SOLANO            ALBERTO                      C
229        FIGUERAS               RALEIGH                      C
555        HENRIQUEZ              JOSE                         C
411        HERNANDEZ PELAYO       IVAN                         C
639        LOPEZ-GARCIA           JUAN                         C
823        MENDOZA-CANALES        FRANCISCO                    C
091        MENDOZA-VALDOVINOS     JOSE                         C
954        NARVAEZ                PEDRO                        C
124        NICKEL                 WILLIAM                      C
714        NUNEZ                  PEDRO                        C
456        ORDAZ CAMACHO          ANGEL                        C
946        ORELLANA               ALBERT CHRISTIAN             C
797        PALMA-AGUILAR          JULIO                        C
580        QUAN                   LAM                          C
089        RAMIREZ PINEDA         ROBERTO ANTONIO              C
611        RIOS ALVARADO          SAMUEL                       C
847        ROBLES-FLORES          JOSE LUIS                    C
328        RUIZ-BOLANEZ           JOSE                         C
788        SAHOTA                 DEEPAK                       C
018        SINGH                  JASWANT                      C
659        TOOR                   GURMAIL                      C
857        VICTORIO               JOHN EMMANUEL CARVAJAL       C
264        VIGIL                  OSCAR                        C
559        VILLALOBOS-SURA        BENITO                       C
837        YUCUTE-CAMEY           GABRIEL                      C
084        ARDEBILI               DAVID                        D
778        CALMO-MENDOZA          ELEAZAR                      D
807        EDMONDSON              ALTON                        D
819        ESTIGOY                ALANN                        D
548        GRIFFIN                MARK                         D
313        HERNANDEZ GOMEZ        EZEQUIEL                     D
297        IGLESIAS-IGLESIAS      JUAN                         D
919        LIN                    WEI                          D
961        MARTINEZ-MELENDEZ      DENIS                        D



                                                                Page 3
                                                Case 3:20-cv-02731-VC Document 689 Filed 09/15/20 Page 7 of 9
                                                                                      Mesa Verde COVID-19 Testing




                                                                Date of  Results of     Date of  Date of                   Date of  Date of                   Date of      Date of                  Date of     Date of
                                                                                                             Results of                         Results of                             Results of                           Results of
A-Number                                                       Offered    Intake        Offered Results of                 Offered Results of                 Offered     Results of                Offered    Results of
                 Last Name               First Name    Dorm                                                   COVID                              COVID                                  COVID                                COVID
  Last 3                                                        Intake    COVID         COVID    COVID                     COVID    COVID                     COVID        COVID                    COVID       COVID
                                                                                                               Test 1                             Test 2                                 Test 3                               Test 4
                                                              COVID Test   Test          Test 1   Test 1                    Test 2   Test 2                    Test 3       Test 3                   Test 4      Test 4
278        MATIAS-RAUDA           WILLIAM               D                               8/4/2020 8/16/2020   Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020 8/20/2020     Negative
913        MENDEZ-BORACIO         JUAN                  D                               8/4/2020 8/16/2020   Negative     8/11/2020         n/a Refused      8/13/2020     8/16/2020   Negative     8/15/2020 Abbott test   Negative
386        MONCADA-HERNANDEZ      SALVADOR              D                               8/4/2020 8/16/2020   Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020 8/20/2020     Negative
561        OROZCO-GARCIA          OSVIN                 D                               8/4/2020 8/16/2020   Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020 8/20/2020     Negative
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO        D                               8/4/2020 8/16/2020   Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020 8/20/2020     Negative
146        ROMERO-ROMERO          NEFTALI               D                               8/4/2020 8/16/2020   Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020 8/20/2020     Negative
766        SANCHEZ BRITO          VICTOR                D                               8/4/2020 8/16/2020   Negative     8/11/2020         n/a Refused      8/13/2020     8/19/2020   Negative     8/15/2020 Abbott test   Negative
820        VALENCIA-CHAVEZ        ELODIO                D                               8/4/2020 8/16/2020   Negative     8/11/2020 8/14/2020 Negative       8/15/2020   Abbott test   Negative     8/18/2020 8/20/2020     Negative
888        AGUILAR CARRION        JOSE                 RHU      7/15/2020 Negative      8/4/2020 8/16/2020   Negative     8/11/2020 8/14/2020 Positive
011        CRUZ-ZAVALA            WALTER               RHU                              8/4/2020 8/16/2020   Negative     8/10/2020 Abbott test Positive
889        MELGOZA                JOSE                 RHU                             7/30/2020  8/3/2020   Negative     8/11/2020 8/14/2020 Positive




                                                                                                Page 4
                                                Case 3:20-cv-02731-VC Document 689 Filed 09/15/20 Page 8 of 9
                                                                                     Mesa Verde COVID-19 Testing




                                                              Date of    Date of                   Date of   Date of                  Date of   Date of                  Date of       Date of               Date of      Date of
                                                                                     Results of                          Results of                         Results of                          Results of
A-Number                                                      Offered   Results of                 Offered Results of                 Offered Results of                 Offered     Results of              Offered     Results of
                 Last Name               First Name    Dorm                           COVID                               COVID                              COVID                               COVID
  Last 3                                                      COVID      COVID                     COVID     COVID                    COVID     COVID                    COVID        COVID                  COVID        COVID
                                                                                       Test 5                              Test 6                             Test 7                              Test 8
                                                               Test 5     Test 5                    Test 6    Test 6                   Test 7    Test 7                   Test 8       Test 8                 Test 9       Test 9
278        MATIAS-RAUDA           WILLIAM               D     8/25/2020  8/27/2020   Negative       9/1/2020  9/3/2020   Negative      9/8/2020 9/11/2020   Negative     9/15/2020   Pending
913        MENDEZ-BORACIO         JUAN                  D     8/18/2020  8/20/2020   Negative      8/25/2020 8/27/2020   Negative      9/1/2020  9/3/2020   Negative      9/8/2020    9/11/2020 Negative     9/15/2020 Pending
386        MONCADA-HERNANDEZ      SALVADOR              D     8/25/2020  8/27/2020   Negative       9/1/2020  9/3/2020   Negative      9/8/2020 9/11/2020   Negative     9/15/2020   Pending
561        OROZCO-GARCIA          OSVIN                 D     8/25/2020  8/27/2020   Negative       9/1/2020  9/3/2020   Negative      9/8/2020 9/11/2020   Negative     9/15/2020   Pending
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO        D     8/25/2020  8/27/2020   Negative       9/1/2020  9/3/2020   Negative      9/8/2020 9/11/2020   Negative     9/15/2020   Pending
146        ROMERO-ROMERO          NEFTALI               D     8/25/2020  8/27/2020   Negative       9/1/2020  9/3/2020   Negative      9/8/2020 9/11/2020   Negative     9/15/2020   Pending
766        SANCHEZ BRITO          VICTOR                D     8/18/2020  8/20/2020   Negative      8/25/2020 8/27/2020   Negative      9/1/2020  9/3/2020   Invalid       9/3/2020     9/5/2020 Negative      9/8/2020   9/10/2020
820        VALENCIA-CHAVEZ        ELODIO                D     8/25/2020  8/27/2020   Negative       9/1/2020  9/3/2020   Negative      9/8/2020 9/11/2020   Negative     9/15/2020   Pending
888        AGUILAR CARRION        JOSE                 RHU
011        CRUZ-ZAVALA            WALTER               RHU
889        MELGOZA                JOSE                 RHU




                                                                                                  Page 5
                Case 3:20-cv-02731-VC Document 689 Filed 09/15/20 Page 9 of 9
                                                      Mesa Verde COVID-19 Testing




                                                                                    Date of    Date of                Date of    Date of
                                                                     Results of                          Results of                        Results of
A-Number                                                                            Offered   Results of              Offered   Results of
                 Last Name               First Name          Dorm     COVID                               COVID                             COVID
  Last 3                                                                            COVID      COVID                  COVID      COVID
                                                                       Test 9                             Test 10                           Test 11
                                                                                    Test 10    Test 10                Test 11    Test 11
278        MATIAS-RAUDA           WILLIAM                      D
913        MENDEZ-BORACIO         JUAN                         D
386        MONCADA-HERNANDEZ      SALVADOR                     D
561        OROZCO-GARCIA          OSVIN                        D
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO               D
146        ROMERO-ROMERO          NEFTALI                      D
766        SANCHEZ BRITO          VICTOR                       D     Negative       9/15/2020 Pending
820        VALENCIA-CHAVEZ        ELODIO                       D
888        AGUILAR CARRION        JOSE                        RHU
011        CRUZ-ZAVALA            WALTER                      RHU
889        MELGOZA                JOSE                        RHU




                                                                Page 6
